CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 EXHIBIT 10.04


 
2nd Amendment to Advisory Agreement
 
This 2nd Amendment (the "2nd Amendment") is made as of April 1, 2015 (the
“Effective Date”) among OASIS ROW LLC, a Delaware limited liability company (the
“Trading Company”), R.J. O’Brien Fund Management, LLC, a Delaware limited
liability company (the “Managing Member”), and ROW Asset Management, LLC, a
Delaware limited liability company (the “Trading Advisor”), parties to that
certain Advisory Agreement dated October 1, 2014 and first amended on October
18, 2014 (the "Agreement").
 
The Trading Company, the Managing Member, and the Trading Advisor now desire to
amend the terms of the Agreement as set forth below:
 
1.           Subsection (a)(i) of Section 5 is hereby amended and restated in
its entirety and shall hereafter read as follows:
 
“The Trading Company shall cause the Series to pay the Trading Advisor a monthly
management fee equal to 1/12 of *% (a *% annual rate) of the Assets allocated to
it (as defined in Section 2(a) hereof) as of the last day of each month (the
“Management Fee”).  The Management Fee is payable in arrears within 20 Business
Days of the end of the month for which it was calculated.  For purposes of this
Agreement, “Business Day” shall mean any day which the securities markets are
open in the United States.”
 
2.           Subsection (a)(ii) of Section 5, “Fees”, is hereby amended and
restated in its entirety and shall hereafter be read as follows:
 
“The Trading Company shall cause the Series to pay the Trading Advisor an
incentive fee equal to *% of the New Trading Profit (as defined in Section 5(d)
hereof) (the “Incentive Fee”).  The incentive is based upon the New Trading
profits of such Series, which accrue monthly but are generally payable at the
end of each calendar quarter.  New trading profits are typically calculated
using a “high water mark” of cumulative trading profits. Each Series will
establish a separate account with respect to each Member’s capital account for
such Series.  Incentive fees (and the corresponding high water mark) will be
calculated based upon the performance of each such account. Notwithstanding the
foregoing, the Trading Company shall pay the Trading Advisor an incentive fee
equal to *% of the New Profits in connection with any assets allocated to the
Trading Company by RJO Global Trust. The Incentive Fee is payable within 20
Business Days of the end of the calendar quarter for which it was calculated.”
 
2.           Except as provided in this 2nd Amendment, all terms used in this
Amendment that are not otherwise defined shall have the respective meanings
ascribed to such terms in the Agreement.
 
3.           Except as set forth in this 2nd Amendment, the Agreement is
unaffected and shall continue in full force and effect in accordance with its
terms. If there is conflict between this amendment and the Agreement, the terms
and provisions of this 2nd Amendment will prevail.
 
***SIGNATURE PAGE FOLLOWS***
 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.
 
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
IN WITNESS WHEREOF, the parties have executed and delivered this 2nd Amendment
effective as of the Effective Date.
 
OASIS ROW, LLC
by R.J. O’Brien Fund Management, LLC
Managing Member
 
By                                                                 
Name: Julie DeMatteo
Title: Managing Director
 
R.J. O’Brien Fund Management, LLC
 
By                                                                 
Name: Julie DeMatteo
Title: Managing Director





ROW Asset Management, LLC
 
By                                                                 
 
Name: Ryan O’Grady
 
Title: Chief Executive Officer
 
 
 
2

--------------------------------------------------------------------------------

 